 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00121 JAM
12                               Plaintiff,             STIPULATION AND ORDER TO CONTINUE
                                                        STATUS CONFERENCE AND EXCUDE TIME
13                         v.                           UNDER THE SPEEDY TRIAL ACT
14   JOSE ANGEL ARRENDONDO-LEON,                        DATE: November 6, 2018
                                                        TIME: 9:15 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on November 6, 2018.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 December 4, 2018 at 9:15 a.m., and to exclude time between November 6, 2018, and December 4, 2018,

23 under Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes 442 pages of documents, including documents related to the defendant’s prior

27          immigration proceedings and previous criminal cases. All of this discovery has been either

28          produced directly to counsel and/or made available for inspection and copying.


      STIPULATION AND [PROPOSED] ORDER TO CONTINUE      1
      STATUS CONFERENCE AND EXCLUDE TIME
 1                 b)     Counsel for defendant desires additional time to conduct investigation and

 2         research related to the charges in light of recent case law affecting immigration proceedings, to

 3         review discovery in this matter in light of the recent case law, to consult with her client, to

 4         discuss potential resolutions with her client, and to otherwise prepare for trial.

 5                 c)     Counsel for defendant believes that failure to grant the above-requested

 6         continuance would deny her the reasonable time necessary for effective preparation, taking into

 7         account the exercise of due diligence.

 8                 d)     The government does not object to the continuance.

 9                 e)     Based on the above-stated findings, the ends of justice served by continuing the

10         case as requested outweigh the interest of the public and the defendant in a trial within the

11         original date prescribed by the Speedy Trial Act.

12                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13         et seq., within which trial must commence, the time period of November 6, 2018 to December 4,

14         2018, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16         of the Court’s finding that the ends of justice served by taking such action outweigh the best

17         interest of the public and the defendant in a speedy trial.

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE       2
      STATUS CONFERENCE AND EXCLUDE TIME
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: November 1, 2018                                 MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ SHEA J. KENNY
 8                                                           SHEA J. KENNY
                                                             Assistant United States Attorney
 9

10
     Dated: November 1, 2018                                 /s/ DINA SANTOS
11                                                           DINA SANTOS
12                                                           Counsel for Defendant
                                                             JOSE ANGEL
13                                                           ARRENDONDO-LEON

14

15
                                           FINDINGS AND ORDER
16
            IT IS SO FOUND AND ORDERED this 1st day of November, 2018.
17

18                                                           /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
19                                                    UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE       3
      STATUS CONFERENCE AND EXCLUDE TIME
